DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Citation of Pertinent Prior Art
 Medeiros et al., RFID Smart Shelf With Confined Detection Volume at UHF; IEEE ANTENNAS AND WIRELESS PROPAGATION LETTERS, VOL. 7, 773, 776, 2008; hereinafter “Medeiros”
Medeiros teaches embedding a UHF microstrip line of a wavelength of 30cm, across a typical bookshelf of dimensions 30cm x 100cm (page 773, column 2, first full paragraph “…wavelengths in the order of 30 cm…” and page 774, first column “The embedded microstrip line extends across the shelf length…” and “An example of shelf structure is shown in Fig. 2. Its overall dimensions are 30 cm 100 cm, typical for bookshelves”). Hence Medeiros suggests a maximum planar dimension (a bookshelf of 100cm length) that is not below twice a UHF wavelength (60cm (30 cm. x 2)). Further still, the present specification, in paragraph [0052] tends to suggest that the maximum dimension of a storage compartment is typically its depth, which is 60 cm, which is not a value below twice 30 cm. Granted, this description does not necessarily limit the claim here, but it would indicate to one of ordinary skill in the art that the 30 cm wavelength of Medeiros may not be compatible with most locker compartment systems. What’s more, Medeiros, appears to be directed to shelving (a planar surface), rather than internal compartments, and the present claims require that the reading range cover the internal volume of the compartment. Therefore, Medeiros, in teaching reading ranges which extend up from shelving, is unconcerned with whether the reading range “covers the internal volume of the compartment,” and cannot teach this element of the claim. Furthermore, Medeiros does not teach the application of such a concept to electronic parcel locker systems which detect relative movement of one package vis a vis others laying in a detection area, and such a combination of two disparate concepts from non-analogous technologies 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frank Abramonte on 12/21/2020.
The application has been amended as follows:  

1. (Previously Presented) An electronic parcel locker system for shipments delivery and pick-up, comprising at least one electronic parcel locker having compartments for storing shipments, said electronic parcel locker system further comprising an RFID area system comprising an RFID reader and at least one antenna for reading tags affixed onto shipments brought in a detection area to be deposited in said compartments and at least one RFID compartment system integrated in each of said compartments for reading tags affixed onto shipments deposited in said compartments, wherein said at least one electronic parcel locker comprises a control unit and each of said compartments comprises a door, and wherein said control unit is operable to electronically control said door and to open said door in response to a signal provided by said RFID area system resulting from said RFID area system identifying that a RFID tag affixed onto a determined shipment is moving compared to RFID tags of other shipments laying in said detection area, wherein each of said compartments has an internal volume wherein said RFID compartment system is configured to have a reading range covering said internal volume, wherein said internal volume has a maximum dimension and said RFID compartment system operates at an UHF wavelength and wherein said maximum dimension is below twice said UHF wavelength.

2. (Canceled)

3. (Currently Amended) An electronic parcel locker

4. (Original) The system according claim 3, wherein said RFID compartment system comprises several said wire wave guides assembled in parallel side by side.

5. (Original) The system according to claim 3, wherein each of said compartments further comprises side walls and in that said ground surface is one of said side walls.

6. (Original) The system according to claim 3, wherein each of said two conductive lines is composed of two straight conductors made of discontinued conductive segments positioned side by side so that the line discontinuities are distributed alternatively along said two straight conductors and with at the extremity of 

7. (Original) The system according to claim 3, wherein each of said two conductive lines are positioned at a distance above said ground surface within the range 2mm to 4mm and at a distance from compartment walls adjacent to said ground surface within the range 2mm to 4mm.

8. (Original) The system according to claim 3, wherein each of said two conductive lines is a micro-strip line made of copper or aluminum and drawn on an insulating support.

9. (Previously Presented) The system according to claim 3, further comprising a memory storage that stores a compartments mapping table to store an association of a shipment identifier stored in a tag affixed onto said shipment and read by said at least one RFID compartment system and of a compartment in which said shipment is deposited.

10. (Original) The system according to claim 9, wherein said memory storage further stores a table to store a shipment identifier for a shipment to be deposited in said at least one electronic parcel locker so that said shipment identifier is compared with a shipment identifier stored in a tag affixed onto said shipment and read by said at least one RFID compartment system.

11. (Original) The system according to claim 1, further comprising a remote shipping system comprising a first cryptographic module, a second cryptographic module included in said at least one electronic locker, and a transmission network for exchanging encrypted data between said remote shipping system and said at least one electronic locker.

d remotely from said at least one electronic locker.

13. (Currently Amended) A method for optimized zoning for deposit and collection and pick-up of shipments within at least one electronic parcel locker of an electronic parcel locker system according to claim 1, comprising: 
- reading at least a shipment identifier in each tag affixed onto each shipment for deposit; 
- identifying a size and a receiver identifier for each shipment for deposit based on said shipment identifier; 
- comparing said receiver identifier with receiver identifiers of shipments deposited in said at least one electronic parcel locker; 
- identifying compartments within said at least one electronic parcel locker for consolidation and for migration of shipments with a same receiver identifier based on sizes of shipments deposited in said at least one electronic parcel locker and based on the sizes of shipments for deposit so as to minimize the zone where the deposit and collection take place; and 
- planning for deposit and for collection of shipments within said at least one electronic parcel locker based on identified compartments for consolidation and for migration and based on a compartments mapping table so as to minimize the zone where the deposit and collection take place.

14. (Original) The method for optimized zoning as claimed in claim 13, wherein, if shipments for a same receiver identifier do not fit in a compartment of said at least one electronic parcel locker, compartments planned to be used for said shipments corresponding to said same receiver identifier are defined as near as possible so as to facilitate shipments pick- up.

15. (Original) The method for optimized zoning as claimed in claim 13, wherein shipment identifiers of shipments deposited in a compartment of said at least one electronic parcel locker and sizes of said 

16. (Original) A method for consolidating shipments within at least one electronic parcel locker of an electronic parcel locker system according to claim 1, comprising: 
- comparing a receiver identifier of a shipment for deposit with receiver identifiers of shipments deposited in said at least one electronic parcel; 
- identifying a compartment for consolidation containing shipments with said receiver identifier of a shipment for deposit; 
- automatically opening a door of said compartment for consolidation; 
- depositing said shipment for deposit in said compartment for consolidation; 
- automatically reading a shipment identifier of a shipment deposited in said compartment for consolidation; and 
- validating said shipment deposited in said compartment before closing said compartment door.

17. (Original) The method for consolidating shipments as claimed in claim 16, wherein said automatically opening a door is driven by the identification of a tag affixed onto a moving shipment by said RFID area system.

18. (Original) The method for consolidating shipments as claimed in claim 16, further comprising: 
- reading at least a shipment identifier in each tag affixed onto each shipment for deposit; 
- identifying a size and a receiver identifier for each shipment for deposit based on said shipment identifier; 
- comparing said receiver identifier with receiver identifiers of shipments deposited in said at least one electronic parcel locker; 

- planning for deposit and for collection of shipments within said at least one electronic parcel locker based on identified compartments for consolidation and for migration and based on said compartments mapping table so as to minimize the zone where the deposit and collection take place, wherein said identifying a compartment for consolidation is based on said identifying compartments within said at least one electronic parcel locker for consolidation and for migration of shipments with a same receiver identifier based on sizes of shipments deposited in said at least one electronic parcel locker and based on the sizes of shipments for deposit so as to minimize the zone where the deposit and collection take place.

19. (Original) A method for migrating shipments within at least one electronic parcel locker of an electronic parcel locker system according to claim 1, comprising: 
- comparing a receiver identifier of a shipment for deposit with receiver identifiers of shipments deposited in said at least one electronic parcel locker; 
- identifying a compartment containing shipments for migration with said receiver identifier of a shipment for deposit; 
- identifying a compartment for migration; 
- automatically opening a first door of said compartment containing shipments for migration; - automatically opening a second door of said compartment for migration; 
- removing said shipments for migration from said at least one electronic parcel locker and depositing them in said compartment for migration; 
- automatically reading shipment identifiers of shipments deposited in said compartment for migration; and 


20. (Original) The method for migrating shipments as claimed in claim 19, wherein openings of said first door of said compartment containing shipments for migration and of said second door of said compartment for migration are driven by the identification of a tag affixed onto a moving shipment by said RFID area system.

21. (Original) The method for migrating shipments as claimed in claim 19, further comprising: 
- reading at least a shipment identifier in each tag affixed onto each shipment for deposit; 
- identifying a size and a receiver identifier for each shipment for deposit based on said shipment identifier; 
- comparing said receiver identifier with receiver identifiers of shipments deposited in said at least one electronic parcel locker; 
- identifying compartments within said at least one electronic parcel locker for consolidation and for migration of shipments with a same receiver identifier based on sizes of shipments deposited in said at least one electronic parcel locker and based on the sizes of shipments for deposit so as to minimize the zone where the deposit and collection take place; and 
planning for deposit and for collection of shipments within said at least one electronic parcel locker based on identified compartments for consolidation and for migration and based on said compartments mapping table so as to minimize the zone where the deposit and collection take place, wherein said identifying a compartment containing shipments for migration and said identifying a compartment for migration are based on said identifying compartments within said at least one electronic parcel locker for consolidation and for migration of shipments with a same receiver identifier based on sizes of shipments deposited in said at least one electronic parcel locker and based on the sizes of shipments for deposit so as to minimize the zone where the deposit and collection take place.

Examiner’s Statement of Reasons for Allowance
 Regarding claim 1 (and its dependents), the prior art does not appear to teach, in the context of the systems and methods recited, that the internal volume of each compartment has a maximum dimension and said RFID compartment system operates at an UHF wavelength and wherein said maximum dimension is below twice said UHF wavelength. Such an element, in the context of the system recited, is not taught by the prior art.
Regarding claim 3 (and its dependents), the prior art does not appear to teach, in the context of the systems and methods recited, a wire wave guide composed of two conductive lines positioned in parallel above a ground surface and generating a propagative non-radiating UHF electromagnetic wave along said conductive lines within said compartment, wherein each of said two conductive lines has an entry extremity connected to a feed line comprised in each of said two conductive lines and an exit extremity, and wherein said exit extremity is connected to said ground surface via a load, and wherein a feed line of one of said two conductive lines is a half wave length longer than a feed line of the other of said two conductive lines. Such a combination of elements, in the context of the system recited, is not taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628